Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment
Terminal Disclaimer
The terminal disclaimer filed on 7/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,579,215 and U.S. Patent No. 8,623,091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a distractible intervertebral implant configured to be inserted along an insertion direction into an intervertebral space defined between a first vertebral body and a second vertebral body that is spaced from the first vertebral body, as recited in claim 2 comprising a first implant body defining a first inner surface, a first outer surface opposite the first inner surface in a first direction, and a first bore that extends through the first implant body at a first anterior end and that is configured to receive a first fixation member so as to affix the first implant body to the first vertebral body, wherein the first bore is angled toward the insertion direction as it extends in the first direction, and a second implant body that defines a second inner surface, a second outer surface opposite the second inner surface in a second direction opposite the first direction, and a second bore at a second anterior end, wherein the second bore extends through the second implant body and is configured to receive a second fixation member so as to affix the second implant body to the second vertebral body, wherein the second bore is angled toward the insertion direction as it extends in the second direction, and wherein at least one of the first implant body defines a first recess at the first anterior end, the first recess configured so as to allow the second fixation member to pass through the first recess as the second fixation member is inserted into the second bore and the second implant body defines a second recess at the second anterior end, the second recess configured so as to allow the first fixation member to pass through the second recess as the first fixation member is inserted into the first bore. 
Additionally, no references, or reasonable combination thereof, could be found which disclose, or suggest, a distractible intervertebral implant configured to be inserted along an insertion direction into an intervertebral space defined between a first vertebral body and a second vertebral body, as recited in claim 14, comprising a first fixation member, a second fixation member, and a third fixation member each adapted to be at least partially inserted into one of the first and second vertebral bodies, a first implant body defining a first bore at a first anterior end that is angled in the insertion direction as it extends toward a first outer surface, and a second implant body defining second and third bores angled in the insertion direction as they extend toward a second outer surface of the second implant body, and the first bore is disposed between the second and third bores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773